[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]        MEMORANDUM OF DECISION REGARDING MOTION FOR ARTICULATION
The motion is granted and the court articulates as follows:
1. The mortgage referred to in the memorandum was Plaintiff's Exhibit 7, a mortgage from James Bolles to Clara Zirkenbach, in the original amount of $94,261.
2. The financial affidavits filed by the parties do not contain any entry in Section F, Insurance. There was not sufficient evidence presented to create a proper foundation for an order of life insurance. See Quindazzi v. Quindazzi, 56 Conn. App. 336 (2000).
3. The court did not intend to order the plaintiff to remove the defendant's name from the mortgage note and deed. The court did order the plaintiff to hold the defendant harmless from liabilities in connection with the encumbrances upon the property.
Domnarski, J. CT Page 2486